ORDER
This matter having been duly presented to the Court, it is ORDERED that BARBARA K. LEWINSON of EAST BRUNSWICK, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of six months effective April 19, 1999, by Order of this Court dated March 23, 1999, and for an additional period of three months effective *360October 19,1999, by Order of this Court dated October 6,1999, be restored to the practice of law, effective immediately; and it is further
ORDERED that BARBARA K. LEWINSON practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until further Order of the Court.